Citation Nr: 0731772	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  05-19 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an extension of a Paragraph 30 temporary 
total evaluation beyond November 30, 2004, for postoperative 
convalescence following surgical treatment of fracture 
residuals of the right tibia and fibula on November 21, 2003.

2.  Entitlement to an increased evaluation above 30 percent 
for fracture residuals of the right tibia and fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to July 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in March 2004, July 
2004, and January 2005, by the Newark, New Jersey, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
awarded the veteran a temporary total evaluation under 
Paragraph 30 for the period from November 21, 2003 to 
November 30, 2004 for postoperative convalescence following 
surgery on his service-connected residuals of a right tibia 
and fibula fracture, and thereafter resumed a 30 percent 
evaluation for his right tibia and fibula fracture residuals 
effective December 1, 2004.  The veteran appealed these 
ratings and seeks an extension of his Paragraph 30 benefits 
beyond November 30, 2004, as well as an increased evaluation 
in excess of 30 percent for his right tibia and fibula 
fracture residuals.

In addition to right tibia and fibula fracture residuals, the 
veteran is also service-connected for degenerative disc 
disease of the L2-L3 vertebrae secondary to the right tibia 
and fibula fracture residuals (rated 10 percent disabling) 
and depression associated with degenerative disc disease of 
the L2-L3 vertebrae (rated 30 percent disabling).  


FINDINGS OF FACT

1.  Private medical records dated November 10, 2004, show 
that the veteran's right ankle was no longer immobilized as a 
part of his postoperative recovery from ankle fusion surgery, 
that the veteran's right ankle was not encased in a cast or 
splint, and that he was able to participate in physical 
activity, which included playing golf.

2.  As of December 1, 2004, to the present, the veteran's 
service-connected residuals of fracture of the right tibia 
and fibula are manifested by a right ankle, status post 
arthrodesis, that is surgically fused in a neutral position, 
with associated degenerative changes and subjective 
complaints of pain, which does not involve nonunion of the 
tibia and fibula with lose motion, and does not require the 
use of a supportive brace.


CONCLUSIONS OF LAW

1.  The criteria for an extension of a Paragraph 30 temporary 
total evaluation beyond November 30, 2004, for postoperative 
convalescence following surgical treatment of fracture 
residuals of the right tibia and fibula have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.30, 4.71a, 
Diagnostic Codes 5262, 5270 (2007).    

2.  The criteria for an increased evaluation above 30 percent 
for fracture residuals of the right tibia and fibula have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5262, 5270 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  In this case, the veteran's claim 
was received in January 2004.  He was thereafter notified of 
the provisions of the VCAA in correspondence dated in January 
2004.  The rating decisions on appeal were rendered in March 
2004, July 2004, and January 2005, during which he was again 
issued notice of the VCAA in correspondence dated in May 
2004.  He was also issued notice of the VCAA provisions as 
they pertained to claims for Paragraph 30 temporary total 
rating benefits in correspondence dated in October 2005, and 
to claims for rating increases and earlier effective dates 
for VA compensation awards in correspondence dated in April 
2006 and December 2006, pursuant to the decision of the 
United States Court of Appeals for Veterans Claims in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which was rendered 
during the pendency of this appeal, on March 3, 2006.     

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
All relevant private and VA treatment records showing the 
state of his right tibia and fibula fracture residuals for 
the period from November 2003 to October 2006 have been 
obtained and associated with the evidence.  The veteran has 
also been provided with VA medical examinations conducted in 
2004 and 2006 that assess the severity of the service-
connected orthopedic disability at issue.  Furthermore, he 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The veteran has 
been notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

As stated above, full compliance with VCAA has been 
accomplished regarding the issues on appeal.  Therefore, to 
move forward with adjudication of this appeal would not cause 
any prejudice to the veteran.

Factual background

The history of the veteran's claim shows that he sustained a 
comminuted fracture of his right tibia and fibula at the 
ankle during active duty in June 1964, when he caught his 
right leg under the seat of a jeep as he was exiting the 
vehicle.  The fracture was set and healed and the veteran 
returned to duty to serve out the balance of his service.  He 
was honorably discharged in July 1965 and he immediately 
filed a claim for VA compensation for his injury residuals of 
his right leg.  By rating decision of February 1966, he was 
granted service connection and a 10 percent evaluation for 
residuals of fracture, right tibia and fibula.  In a January 
2001 rating decision, he was awarded a 30 percent evaluation 
for his right tibia and fibula fracture residuals.

A December 2003 medical report indicates that the veteran was 
employed as a professional pest control specialist, and that 
the physical activities that his job duties entailed included 
bending down with a flashlight to inspect under equipment and 
doing the "duck walk" in crawlspaces for inspection and 
treatment purposes, climbing ladders, walking long distances 
inside and outside perimeters, climbing over storage 
containers, walking on uneven ground while treating outside 
perimeters, and climbing up and down power spraying equipment 
mounted on trucks.

Private medical records show that on November 21, 2003, the 
veteran underwent surgery for treatment of severe right ankle 
pain and limitation of motion associated with traumatic 
arthritis that was a residual of his old right tibia and 
fibula fracture.  He was diagnosed with right post-traumatic 
ankle arthropathy.  Medical imaging and surgical findings 
confirmed the presence of severe arthritic and degenerative 
changes at the site of the old fracture.  The surgical 
procedure performed involved a right ankle arthrodesis 
(fusion) and right fibular osteotomy, in which arthritic 
material was excised and bone grafts and five orthopedic 
screws with wires were implanted to fuse his right ankle, 
tibia, and fibula in a neutral position.  Postoperative 
records show that the veteran's right ankle was immobilized 
in a cast or splint boot for approximately one year following 
the November 2003 surgery, and that he received physical 
therapy to help him regain use of his right leg.

In January 2004, the veteran filed a claim for rating 
increase for his service-connected right tibia and fibula 
fracture residuals, to include a temporary total rating under 
the provisions of 38 C.F.R. § 4.30 ("Paragraph 30') for 
post-surgical convalescence and immobility of his service-
connected right lower extremity with a cast.  The rating 
actions currently on appeal awarded the veteran a temporary 
total rating under Paragraph 30 for his right tibia and 
fibula fracture residuals for the period from November 21, 
2003 to November 30, 2004.  Thereafter, the 30 percent 
evaluation previously assigned to the fracture residuals was 
continued as of December 1, 2004.  The veteran contends that 
his period of postoperative convalescence should extend 
beyond November 30, 2004.  As the maximum benefit has been 
assigned for the period from November 21, 2003 to November 
30, 2004, the Board will therefore focus its attention only 
on the clinical evidence that pertains to the period from 
November 2004 to the present.

A private medical treatment note dated November 10, 2004, 
shows that the veteran was approximately one year post-right 
ankle fusion surgery and that he felt "remarkably improved 
compared to his preoperative condition" and that he was able 
to engage in modest physical activity and could play golf 
without limitation.  Physical examination shows, in pertinent 
part, that his ankle joint had no motion but he did have 
significant transverse tarsal motion and subtalar motion 
which was non-tender.  There was tenderness in the area of 
the medial distal metaphysis due to easily palpable 
subcutaneous screws implanted in the November 2003 ankle 
fusion operation, which were described as a prominent medial 
metaphyseal distal tibial screw and a modestly palpable 
lateral fibula screw.  The veteran was advised that he had 
the option to have the implanted screws removed, but only if 
the tenderness associated with them was unacceptable to him.

A February 2005 private physician's report shows that the 
veteran would not have full functional recovery of his right 
ankle due to the fusion surgery of November 2003, and that 
because right ankle disability prevented him from climbing 
ladders   was would be unable to return to his previous work 
as a professional pest controller because he was unable to 
climb ladders, crouch, or kneel, and could not walk long 
distances.  He also had to exercise extreme care when 
negotiating uneven walking surfaces.

A November 2005 private physician's statement shows, in 
pertinent part, that the veteran had permanent limited 
movement of his right ankle with an altered gait pattern, 
secondary to prior right ankle fusion surgery.

A private medical notes dated in August 2005 shows that the 
veteran received treatment for complaints of low back pain 
after spending 2 days playing golf and being aboard a boat 
during 3-to-5-foot wave swells.

VA outpatient treatment reports dated December 2004 - 
September 2006 show, in pertinent part, that the veteran 
presented complaints of right ankle pain.

The report of an October 2006 VA orthopedic examination shows 
that the veteran was a 63-year-old man who was now retired as 
of 2004 from his career as a professional pest control 
specialist.  Clinical examination shows that his right ankle 
displayed a well-healed surgical incision and that it was 
surgically fused in the neutral position.  No tenderness on 
palpation was elicited over the right ankle area.  Right 
ankle reflexes were undeterminable due to the fusion.  His 
gait was described as being slight wide-based, but he was 
able to ambulate without use of an assistive device.  The 
pertinent diagnoses were history of distal fibula and tibia 
fracture with resultant degenerative joint disease, status 
post right ankle arthrodesis.  He was deemed to be 
independent in his activities of daily living and the 
examiner observed that the veteran did not use a brace or 
assistive device for his right ankle. 

Extension of Temporary Total Rating Beyond November 30, 2004

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a) 
(1), (2) or (3) of this section effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  The 
termination of these total ratings will not be subject to 
§3.105(e) of this chapter.  Such total rating will be 
followed by appropriate schedular evaluations.  When the 
evidence is inadequate to assign a schedular evaluation, a 
physical examination will be scheduled and considered prior 
to the termination of a total rating under this section.

38 C.F.R. § 4.30(a) provides that total ratings will be 
assigned under this section if treatment of a service-
connected disability resulted in:

(1) Surgery necessitating at least one month of 
convalescence (Effective as to outpatient surgery March 
1, 1989.)

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major 
joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular 
weight-bearing prohibited). (Effective as to outpatient 
surgery March 1, 1989.)

(3) Immobilization by cast, without surgery, of one 
major joint or more. (Effective as to outpatient 
treatment March 10, 1976.)

A reduction in the total rating will not be subject to 
§3.105(e) of this chapter. The total rating will be followed 
by an open rating reflecting the appropriate schedular 
evaluation; where the evidence is inadequate to assign the 
schedular evaluation, a physical examination will be 
scheduled prior to the end of the total rating period.

38 C.F.R. § 4.30(b) provides that a total rating under this 
section will require full justification on the rating sheet 
and may be extended as follows:

(1) Extensions of 1, 2 or 3 months beyond the initial 3 
months may be made under paragraph (a) (1), (2) or (3) 
of this section.

(2) Extensions of 1 or more months up to 6 months beyond 
the initial 6 months period may be made under paragraph 
(a) (2) or (3) of this section upon approval of the 
Veterans Service Center Manager.
38 C.F.R. § 4.30 (2007).


Analysis

The facts of the case do not support an extension of a 
temporary total rating under Paragraph 30 beyond November 30, 
2004 for the veteran's right tibia and fibula fractures 
residuals.  It is factually determinable from the clinical 
evidence that the veteran's right ankle was no longer 
immobilized as a part of his postoperative recovery from 
ankle fusion surgery by November 10, 2004, as a private 
physician's statement of that same date shows that the 
veteran's right ankle was not encased in a cast or splint, 
and that he was able to participate in modest physical 
activity, which included playing golf, and that his right 
ankle was characterized as being remarkably improved as 
compared to its preoperative condition prior to November 21, 
2003.   Medical records thereafter further demonstrate no 
immobilization of the right ankle or other indication that 
restrictive postoperative convalescence or rehabilitative 
therapy was required, such that an extension of a temporary 
total rating under Paragraph 30 beyond November 30, 2004 is 
warranted.  In this regard, the Board notes that the 
veteran's service-connected right ankle disability, status 
post arthrodesis, did necessitate any convalescent treatment 
that restricted him from being able to play golf and go 
fishing aboard a boat that was plying uneven waters in August 
2005.  Therefore, in view of the foregoing discussion, the 
appeal for an extension of Paragraph 30 benefits is denied.  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2007).  A thorough evaluation of a musculoskeletal or 
orthopedic disability for rating purposes requires 
consideration of any functional loss due to pain, 
incoordination, weakness, or fatigability.  
38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The veteran seeks an evaluation greater than 30 percent for 
his residuals of right tibia and fibula fracture for the 
period commencing December 1, 2004.  

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007)

5270
Ankle, ankylosis of:

In plantar flexion at more than 40º, or in 
dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion 
deformity
40

In plantar flexion, between 30º and 40º, or in 
dorsiflexion, between 0º and 10º
30

In plantar flexion, less than 30º
20
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2007)

Upon a review of the evidence, the Board finds that the 
objective medical evidence does not demonstrate that the 
veteran's right ankle disability meets the criteria for a 40 
percent evaluation under the applicable rating codes.  The VA 
examination of October 2006 shows that there is no clinical 
evidence of nonunion of the right tibia and fibula with loose 
motion, and the veteran was able to ambulate and bear weight 
upon his fused right ankle without a supportive brace.  The 
right ankle was also fused in a neutral position and there 
was no clinical finding of any abduction, adduction, 
inversion, or eversion deformity.  As previously stated, the 
veteran enjoys considerable improvement of his right ankle 
condition following fusion surgery.  While he is no longer 
able to pursue his former career as a pest control specialist 
due to restrictions in his physical activities that were 
imposed by his right ankle disability, he has been able to 
engage himself in modestly physical recreational activities 
such as golfing and fishing, and it is evident that he is not 
completely disabled from participating in any gainful 
occupational activities, including sedentary work, at the 
present time.  The Board finds that there is no basis to 
allow his claim for a rating increase in excess of 30 percent 
for his right tibia and fibula fractures residuals for the 
period commencing December 1, 2004.  His appeal in this 
regard is therefore denied.  

Extraschedular Considerations

Because the evidence in this case is not approximately 
balanced with respect to the merits of the claims in 
controversy, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 
(2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Furthermore, as there is no evidence of an exceptional or 
unusual disability picture imposed by the veteran's right 
tibia and fibula fractures residuals, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards, the Board is 
not required to discuss the possible application of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2007).  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).



ORDER

An extension of a Paragraph 30 temporary total evaluation 
beyond November 30, 2004, for postoperative convalescence 
following surgical treatment of fracture residuals of the 
right tibia and fibula is denied.

An increased evaluation above 30 percent for fracture 
residuals of the right tibia and fibula is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


